Exhibit Subsidiaries (all are 100% owned) Name Jurisdiction Level 8 Technologies, Inc. Delaware Cicero Technologies, Inc, Delaware Cicero Technologies Acquisition, LLC Delaware Template Software de Mexico, S.A. de C.V. Mexico Level 8 Systems Australia Pty Ltd Australia Template Software Holding GmbH Germany Template SoftwareGeschaftsfuhrungs GmbH Germany Template Software GmbH Germany Level 8 Worldwide Holdings Ltd Delaware Seer Technologies de Argentina S.A Argentina Level 8 FSC, Inc Barbados Level 8 Benelux B.V Netherlands Seer Technologies do Brasil Ltd. Brazil Level 8 Canada, Inc Canada Level 8 Europe (Deutschland) GmbH Germany Level 8 Ireland Limited Ireland Level 8 Systems Nordic AB Sweden Seer Korea Co., Limited South Korea Seer Technologies Singapore PTY, Limited Singapore Seer Technologies Hong Kong Limited Hong Kong 3020126 Canada, Inc. (fka Bizware) Canada
